Citation Nr: 1614459	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-32 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Cecilia Weld, Attorney


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from February 2007 to April 2010, including service in the Republic of Iraq.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in September 2010 and July 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in June 2014, when it was remanded for further development, to specifically include obtaining additional VA examinations.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. The Veteran's low back disability of scoliosis is a congenital disability which predated service and was not aggravated thereby; his low back pain is not shown to be related to any underlying pathology which had its onset in or was the result of his service.

2. The Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas as a result of impaired judgment and abstract thinking, suicidal ideation and attempts, impaired impulse control, difficulty in maintaining effective work and social relationships, and evidence of several in-patient hospitalizations for psychiatric complaints requiring a controlled environment for treatment.  Total social and occupational impairment has not been shown.

3. The Veteran's combined disability rating as of April 2010 is 70 percent, and his service-connected disabilities of PTSD and right knee arthralgia are shown to prevent him from engaging in substantially gainful employment.

CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

2. The criteria for an initial disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3. The criteria for TDIU have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In April 2010, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in July 2010, May 2014, and November 2014.  The Veteran's attorney argued in February 2015 that the June 2014 VA psychiatric examination (actually conducted in May 2014) was inadequate because it did not comment on the presence or absence or on the frequency and severity of specific symptoms, failed to provide a multiaxial evaluation with a Global Assessment of Functioning (GAF) score, failed to address employability, and had no accompanying rationale.  The Board has reviewed the examiner in question and finds that the assertions of the Veteran's attorney are accurate with regard to omissions in the examination report.  The Board will consider these arguments in assessing the weight of this examination in rating the Veteran's PTSD, but does not find that further delay of the case is warranted for purposes of affording the Veteran a different examination.  Rather, the Board has considered the Disability Benefits Questionnaire submitted by the Veteran's attorney, which was completed in February 2015 as providing the information lacking in the June 2014 examination report.   

The Board therefore finds that VA has satisfied its duties to notify and assist the Veteran and no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

Service connection is possible for congenital disease, but not defects, and the presumption of soundness applies to such diseases.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).  A congenital disease is capable of worsening; while a congenital defect is static.  Id.  

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.

The United States Court of Appeals for Veterans Claims (Court) has held that pain alone without a diagnosed or underlying malady or condition is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  

Facts and Analysis

Just prior to service separation in February 2010, the Veteran reported that he had constant back pain since jumping off of a Humvee in 2007.  The accompanying examination did not indicate any underlying pathology, but did note a diagnosis of mechanical low back pain.

At the VA examination in July 2010, the Veteran reported having back pain beginning in service.  The examiner noted that service treatment records identified a history of mechanical low back pain since 2007.  On physical examination the Veteran had range of motion findings of 90 degrees of forward flexion, 40 degrees of extension, 30 degrees of lateral flexion bilaterally, and 40 degrees of lateral rotation bilaterally.  There was no change in the Veteran's gait and he reported that he could walk for up to 2 miles.  He did complain of increased pain with heavy lifting and related his onset of low back pain to wearing heavy gear and packs in service.  The examiner described contemporaneous X-rays as showing a normal lumbar spine and stated that, despite the Veteran's subjective complaints there was no objective evidence to support a diagnosis of a current lumbar spine disability.

At the November 2014 VA examination, the examiner noted that the Veteran had been diagnosed with a lumbar strain in service, which had subsequently resolved.  The Veteran complained of low back pain with prolonged sitting, standing, and walking, and stated that he had quit his job and exercises three months ago as a result of that.  The examiner noted that a July 2010 X-ray had revealed minimal scoliosis but an otherwise normal lumbar spine.  On physical examination, the Veteran had normal range of motion in his lumbar spine with no evidence of muscle spasm or abnormal gait.  The examiner confirmed the earlier diagnosis minimal lumbar scoliosis, which is a developmental condition, with no resulting functional limitation.  

It was the VA examiner's opinion that the 2007 lumbar strain, resolved, was less likely than not related to the findings of minimal lumbar scoliosis.  The examiner explained that lumbar strain is a transient inflammatory condition involving muscles and ligaments that resolves with systematic treatment, but lumbar scoliosis is a developmental condition.  The one is not the cause of or related to the other and there was no medical nexus between the two.  The examiner further stated that the Veteran's minimal lumbar scoliosis had not been aggravated beyond the normal progression of the condition during service. 

After considering all of the evidence set forth above, the Board finds that service connection for a low back disability is not warranted because there is no evidence of a current low back disability linked to service.  The Board acknowledges that the Veteran experienced mechanical low back pain in service and likely had low back strain which resolved.  The Board also acknowledges that the Veteran currently reports experiencing low back pain, which is worsened by heavy lifting.  However, the evidence does not show that the Veteran has an underlying disability which is responsible for his low back pain.  Pain, alone, without an underlying pathology is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  

In so finding, the Board also acknowledges the July 2010 X-ray finding of minimal scoliosis in the low back and further acknowledges that service entrance examinations did not show scoliosis.  In fact, the existence of minimal scoliosis in the Veteran's lumbosacral spine is based solely on the July 2010 X-ray finding.  However, the November 2014 VA examination and opinion specifically noted that the Veteran's lumbar scoliosis is a developmental or congenital condition and that it was not aggravated in service.  Further, the examiner offered the medical opinion that there was no relationship between the Veteran's low back strain or mechanical low back pain in service and his scoliosis.  The examiner based this opinion on the fact that lumbar strain is a transient inflammatory condition which affects the muscles and ligaments, as opposed to a congenital disability involving the spine.  The Board finds this reasoning compelling and sufficient to constitute clear and unmistakable evidence that any lumbar scoliosis now shown on X-ray existed prior to service and was not permanently worsened thereby.  In light of the minimal evidence of the existence of minimal scoliosis and the lack of any other medical documentation or opinion, the Board accepts the November 2014 VA examination opinion as sufficient to rebut any presumption of soundness as to spinal contour.

In light of all of the above, the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability.  The benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is assigned a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, merits a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is given a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, warrants a 100 percent rating.  38 C.F.R. § 4.130. 

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV"). 38 C.F.R. § 4.130 (2015). The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care. While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record. Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

The Board notes VA implemented DSM-V, effective August 4, 2014. The Secretary, VA, has determined, however, that DSM-V does not apply to claims certified to the Board prior to August 4, 2014. See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014). Since the Veteran's appeal was certified to the Board prior to August 4, 2014, DSM-IV is still the governing directive for his appeal.


Facts and Analysis

The July 2010 VA examination diagnosed chronic PTSD and assigned a GAF score of 61.  The examiner determined that the Veteran's PTSD symptoms resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of irritability, decreased concentration, sleep problems, hypervigilance, and anxiety.

The Veteran's treating VA psychologist completed a Disability Benefits Questionnaire in July 2013 discussing his symptoms and history.  (SEE VIRTUAL VA, CAPRI RECORDS RECEIVED 01/14/2015, P12.)  The provider noted a diagnosis of PTSD and of mood disorder, which was etiologically unrelated to the diagnosis of PTSD.  The provider indicated that the Veteran's PTSD, when considered alone, was productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency only during periods of significant stress or were controlled by medication.  The provider also stated that, based solely on the Veteran's PTSD symptoms, he did not meet the criteria for total occupational and social impairment as defined in the 100 percent rating criteria.  The Veteran reported such symptoms as recurrent and distressing recollections and dreams, flashbacks, psychological distress and physiological reactivity, diminished interest in significant activities, feelings of detachment and estrangement, restricted affect, sleep disturbances, irritability, difficulty concentrating, and hypervigilance.  

At the VA examination in May 2014 the examiner diagnosed PTSD and noted that the Veteran also had poor impulse control, used alcohol and marijuana, reported suicidal ideation, and exhibited borderline personality features, none of which the examiner believed were related to PTSD.  The examiner assessed the Veteran's symptoms as resulting in a level of disability of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The pertinent symptoms were noted as depression, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, impaired impulse control.  The examiner stated that the Veteran was non-compliant with the psychological testing conducted and his results were therefore not valid.

In addition to the VA examinations and occasional treatment for PTSD symptoms, the Veteran has received private treatment for his mental health problems.  Specifically, as noted by the Veteran's attorney in February 2015, since service separation he has spent a total of 49 days receiving in-patient psychiatric treatment at several facilities, including in 2010 and 2012.  The 2012 hospitalization came after several suicide attempts and lasted over a month.  During that time period, the private facility contacted VA about transferring the Veteran's care to a VA facility, but was advised that the Veteran's symptoms were too severe and required more intensive care than that facility could provide.  Specifically, the Veteran was noted to require a very controlled psychiatric environment based on his potential for self-harm, his volatility, and his history including numerous suicide attempts and an escape attempt from a private facility.  

In addition, in February 2015, the Veteran through his attorney submitted a Disability Benefits Questionnaire completed by his treating VA provider.  That evaluation of the Veteran's PTSD noted that there was no other diagnosed psychiatric disability and assigned a GAF score of 55.  The Veteran's symptoms were described as: anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work-like setting, suicidal ideation at times, impaired impulse control, and neglect of personal appearance and hygiene.  It was the provider's opinion that the Veteran's disability was best described as one of occupational and social impairment with deficiencies in most areas.

The Board has reviewed and carefully considered all of the evidence of record regarding the Veteran's PTSD, including symptoms and treatment history in addition to the VA examination reports.  The Veteran's symptomatology has been largely consistent since his separation from service: sleep disturbances, difficulty with interpersonal relations (specifically his first wife, his co-workers, his girlfriend, and family members), impaired impulse control resulting in termination from employment, suspiciousness, difficulty handling stress, suicidal ideation, and impaired judgment and thinking.  Notably, only the VA examinations list psychiatric diagnoses other than PTSD to which the Veteran's symptoms are attributed; treatment records from inpatient mental health providers and the Veteran's VA provider attribute the Veteran's symptoms to his service-connected PTSD.  The Board finds it persuasive that the providers with the most regular or in-depth contact with the Veteran attribute the symptoms to PTSD and will therefore assign them more probative value as to the exact nature and severity of the Veteran's PTSD symptoms.  As such, the VA examinations are also of reduced probative value with respect to the severity of the Veteran's disability picture resulting from PTSD, because that picture was diluted by the inclusion of other psychiatric disorders not diagnosed by treating providers.

After consideration of the evidence regarding the severity of the Veteran's symptoms, the Board finds that a 70 percent disability rating is appropriate for the entire appeals period.  As noted, the Veteran's symptoms have been largely consistent since service separation.  He has been hospitalized for psychiatric treatment in 2010 and 2012, has been fired from multiple jobs, and has suffered personal relationship issues as a result of those symptoms.  These facts are also sufficient to support a finding that the Veteran has, as the February 2015 report of his treating provider states, occupational and social impairment with deficiencies in most areas.

The Veteran has not, however, demonstrated that he has total occupational and social impairment sufficient for the assignment of a 100 percent disability rating.  Although he has had difficulty in his relationships, he has a child and a girlfriend and maintains a relationship with his brother.  He has also continued to seek work and obtain jobs prior to being fired because of his volatility.  In short, his overall disability picture is not one of total impairment, and a 100 percent rating is not warranted.  38 C.F.R. § 4.130.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology related to his PTSD, specifically social and occupational impairment with deficiencies in most areas, and provide for a higher rating for more severe symptoms.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Unemployability Claim

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran has advanced a claim of entitlement to TDIU in conjunction with his PTSD claim.  His attorney noted in a submission in May 2015 that the Veteran has been unable to sustain prolonged employment since the date of his discharge from service.  He had lost one job after another due to angry outbursts, and his July 2010 VA examination noted anger problems which caused employment difficulties.  He applied for VA vocational rehabilitation services and was rejected.  At the time of the letter, the Veteran was employed by a roofing company but in a restricted capacity and was required to work only with his brother after he had been fired and rehired four times.  Since the date of that submission, the evidence shows that the Veteran has been terminated from that job permanently.

The Board has evaluated the Veteran's claims regarding his ability to maintain employment, largely in light of his PTSD.  As discussed more thoroughly above, the Board concurs that the Veteran has an inability to adapt to stressful situations, such as a work environment, is unable to maintain effective work relationships, and has demonstrated impaired impulse control which has resulted in termination from employment, all symptoms of his PTSD.  Based on this record, and the history of repeated terminations from employment in several capacities, the Board finds that the record supports entitlement to TDIU.  


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to an initial disability rating of 70 percent, and no higher, for PTSD is granted as of April 2010.

Entitlement to an award of TDIU is granted.




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


